DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 2 and 9 and dependent claim 17 recite, “capture a first image of the viewing plane, the first image having a first position and a first orientation with respect to the viewing plane;” and “capture a second image of the viewing plane, the second image having a second position and a second orientation with respect to the viewing plane;” The limitation is indefinite because the  limitation captures an image of the viewing plane, then the image will not have first/second position and a first/second  orientation with respect to the viewing plane. 
Specification [0181] indicates, “In other preferred embodiments the image acquisition system may comprise a plurality of imaging planes, each having a known position and orientation when in a deployed position, each operative to capture an image of at least a portion of the viewing plane, the plurality of imaging planes operative to capture, collectively, the entire viewing plane.” Therefore the position and orientation is from imaging device/imaging plane or camera. So based on specification, the limitation is interpreted as:
For claim 2 and claim 9: “capture a first image of the viewing plane, the first image having a first position and a first orientation with respect to an imaging plane;
capture a second image of the viewing plane, the second image having a second position and a second orientation with respect to the imaging plane,”


For claim 17: “capture the first image of the viewing plane, the first image having the first position and the first orientation with respect to the first imaging plane;
capture a second image of the viewing plane, the second image having the second position and the second orientation with respect to the second imaging plane”;

Please note that claim 16 and claim 17 can be fixed in multiple ways. Applicant should fix claim 17 based on claim 16 as claim 16 also has indefiniteness issue (see below)..
Dependent claims 3-8, 10-15 and 18-21 are also rejected by virtue of dependency.

Independent claims  2,  9 and dependent claim 17 recite, “determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image;”  The limitation is indefinite because it is not clear difference is determined  between which two images.
Specification indicates, “ [0212] 408 creating a normalized image 40 from said captured image; [0213] 410 forming a calibration data set 26 comprising the color and brightness differences between said expected image and said normalized image;” Therefore Specification discloses difference between the normalized first image and the expected image and difference between the normalized second image and the expected image.
For purpose of examination the limitation is interpreted as,  “determine one or more differences in characteristics between the normalized first image and the expected image,  and  the normalized second image and the expected image.”

Claim 7, 14 and 19 recite, “wherein the one or more differences in characteristics include one of color differences or brightness differences between the normalized first image and the normalized second image and the expected image.”
For the reason described for claims 2, 9 and 17, dependent claims 7, 14 and 19 are interpreted as, “wherein the one or more differences in characteristics include one of color differences or brightness differences between the normalized first image and the expected image,  and between the normalized second image and the expected image.”

Dependent claims 3-8, 10-15 and 18-21 are also rejected by virtue of dependency.

Claim 16 recites, “a first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane, the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation; a second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation;”

There are lack of antecedent basis for the terms  “the first image”,  “the first position”  “the first orientation”, “the second image”, “the second position” and “the second orientation”. Therefore the scope of these terms  are unclear.
Dependent claims 17-21 are also rejected under 35 USC 112(f).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims Correspondence
Application:
#17555322
2, 3,.5, 7, 9,  10, 12, 14,  
6, 13
4,11
8, 15
16, 17, 
18
19
20-21
Patent 10217440
1, 9
1, 9
5
6
5
5
5
5-6, 13-14


Claim 2, 9  of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1 and 9 of U.S. Patent No. 10217440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 2 and 9 of instant claim is broader than the limitation of claim 1 of Patent 10217440. Claim 2  of instant application is device claim and claim 1 of 10217440 is a method claim where all limitations are similar. Therefore device claim 2 of instant application is obvious over the limitation of method claim 1of Patent 10217440.


 Device Claim 2 of #17555322
 Method claim 9 of #17555322
Claim 1 of Patent 10217440
Claim 9 of Patent 10217440
A display system comprising:
a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
A process for calibrating a display comprising the steps of:
i) a plurality of light emitting elements collectively forming said 
viewing plane;
a display control subsystem configured to display a calibration pattern on the viewing plane, the display control subsystem storing instructions that, when executed, cause the display system to:

displaying a calibration pattern on a viewing plane of a display, the display 
comprising:
b) associating an expected image with said calibration pattern, 
said expected image comprising brightness and color information for each light emitting element comprising the viewing plane;
capture a first image of the viewing plane, the first image having a first position and a first orientation with respect to the viewing plane; capture a second image of the viewing plane, the second image having a second position and a second orientation with respect to the viewing plane;

c) triggering an image 
acquisition system to acquire a captured image of said viewing plane,



said image acquisition system comprising a plurality of light receiving elements 
arranged in a predetermined pattern collectively forming an imaging plane;
normalize the first image and the second image using a plurality of data sets indicative of an expected image;
d) creating a normalized image from said captured image, said step comprising the 
steps of:

i) defining a surface normal vector for each of said plurality of 
light emitting elements, the surface normal vector originating at each light 
emitting element and directed perpendicular to the viewing plane,

ii) defining 
an incidence vector for each of said plurality of light emitting elements, said 
incidence vector originating at each of said plurality of light emitting 
elements and directed toward the portion of said imaging plane that images each 
of said light emitting elements;

defining, for each light emitting 
element

A) a first luminous output directed in the direction of said surface normal vector;  

B) a second luminous output directed in the direction of said incidence vector;  

C) a known relationship that associates, quantitatively, said second luminous output with said first luminous output;

iv) applying, in a data processing means, said known relationship to said captured image and thereby producing a normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements;  
determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences. said differences between said expected image and said normalized calibration image;
e) forming a calibration data set comprising at least one of [color or 
brightness] differences between said expected image and said normalized image, 
the calibration data set further comprising adjustments to at least one of 
[color or brightness], said adjustments corresponding to said differences 
between said expected image and said normalized image;
And apply adjustments to the viewing plane to correct the one or more differences. said differences between said expected image and said normalized calibration image;
f) applying, in a 
display control system, said adjustments from said calibration data set to the 
rendering of visual media thereby rendering transformed visual media upon said viewing plane of said display. 




Claim 3-8 and 10-15 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1, 5-6 and 9 of U.S. Patent No. 10217440 because limitations of the instant application can be performed by limitations of claims  1, 5-6 and 9 of U.S. Patent No. 10217440.


Claim 16  of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  5 of U.S. Patent No. 10217440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 16 of instant claim is broader than the limitation of claim 5 of Patent 10217440. Claim 16 of instant application is device claim and claim 5 of 10217440 is a method claim where all limitations are similar. Therefore device claim 16 of instant application is obvious over the limitation of method claim 5 of Patent 10217440.

 Device Claim 16 #17555322

Claim 5 of Patent 10217440

A display system comprising:
a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
A process for calibrating a display comprising the steps of:
i) a plurality of light emitting elements collectively forming said 
viewing plane;
a display control subsystem configured to display a calibration pattern on the viewing plane.

displaying a calibration pattern on a viewing plane of a display, the display 
comprising:
b) associating an expected image with said calibration pattern, 
said expected image comprising brightness and color information for each light emitting element comprising the viewing plane;
a first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane, the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation;

a second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation;
c) triggering an image 
acquisition system to acquire a captured image of said viewing plane,



said image acquisition system comprising a plurality of light receiving elements 
arranged in a predetermined pattern collectively forming an imaging plane;

d) creating a normalized image from said captured image, said step comprising the 
steps of:

i) defining a surface normal vector for each of said plurality of 
light emitting elements, the surface normal vector originating at each light 
emitting element and directed perpendicular to the viewing plane,

ii) defining 
an incidence vector for each of said plurality of light emitting elements, said 
incidence vector originating at each of said plurality of light emitting 
elements and directed toward the portion of said imaging plane that images each 
of said light emitting elements;

defining, for each light emitting 
element

A) a first luminous output directed in the direction of said surface normal vector;  

B) a second luminous output directed in the direction of said incidence vector;  

C) a known relationship that associates, quantitatively, said second luminous output with said first luminous output;

iv) applying, in a data processing means, said known relationship to said captured image and thereby producing a normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements;  

e) forming a calibration data set comprising at least one of [color or 
brightness] differences between said expected image and said normalized image, 
the calibration data set further comprising adjustments to at least one of 
[color or brightness], said adjustments corresponding to said differences 
between said expected image and said normalized image;



f) applying, in a 
display control system, said adjustments from said calibration data set to the 
rendering of visual media thereby rendering transformed visual media upon said viewing plane of said display. 

a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane; and
5. The process of claim 1 in which the step of triggering an image acquisition system to acquire a captured image of said viewing plane additionally comprises the steps of: a) prior to capturing said captured image, disposing said image acquisition system in a deployed position, said deployed position placing said imaging plane at a known distance and orientation with respect to said viewing plane; b) after capturing said captured image, disposing said image acquisition system in a stored position, said stored position protecting said image acquisition system from airborne particulates and atmospheric moisture.


Claims 17-21 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  5-6 and 13-14 of U.S. Patent No. 10217440 because limitations of the instant application can be performed by limitations of claims   5-6 and 13-14 of U.S. Patent No. 10217440.





Claims Correspondence
Application:
#17555322
2, 3,.5, 7, 9,  10, 12, 14,  
6, 13
4,11
8, 15
16, 17, 
18
19
20-21
Patent 10733943
1, 10
1, 10
5
6
5
5
5
5-6, 14-15


Claim 2, 9  of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1 and 10 of U.S. Patent No. 10733943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 2 and 9 of instant claim is broader than the limitation of claim 1/10 of Patent 10733943. 


 Device Claim 2 of #17555322
 Method claim 9 of #17555322
Claim 1 of Patent 10733943
Claim 10 of Patent 10733943
A display system comprising:
a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
A system for use with a display, the display having a plurality of light emitting elements arranged in a predetermined pattern collectively forming a viewing plane,
a display control subsystem configured to display a calibration pattern on the viewing plane, the display control subsystem storing instructions that, when executed, cause the display system to:
a) a display control subsystem operative to display a calibration pattern on said viewing plane of said display, said display control subsystem associating an expected image with said calibration pattern, said expected image comprising brightness and color information for each light emitting element comprising the viewing plane; 
capture a first image of the viewing plane, the first image having a first position and a first orientation with respect to the viewing plane; capture a second image of the viewing plane, the second image having a second position and a second orientation with respect to the viewing plane;

b) an image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming an imaging plane; i) said image acquisition system triggerable to capture a captured image of said viewing plane; ii) said imaging plane further characterized in that it is in a known position and orientation with respect to said viewing plane when said captured image is captured;
normalize the first image and the second image using a plurality of data sets indicative of an expected image;
c) the display control subsystem being further configured to create, through data processing operations, a normalized calibration image from said captured image, said display control subsystem further comprising: i) a first data set defining a surface normal vector for each of said plurality of light emitting elements, the surface normal vector originating at each light emitting element and directed perpendicular to the viewing plane; ii) a second data set defining an incidence vector for each of said plurality of light emitting elements, said incidence vector originating at each of said plurality of light emitting elements and directed toward the portion of said imaging plane that images each of said light emitting elements; iii) a third data set defining, for each light emitting element comprising said viewing plane: A) a first luminous output directed in the direction of said surface normal vector; B) a second luminous output directed in the direction of said incidence vector; C) a known relationship that associates, quantitatively, said second luminous output with said first luminous output; iv) said normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements; 
determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences. said differences between said expected image and said normalized calibration image;
d) said display control subsystem further operable to form a calibration data set comprising at least one of {color or brightness} differences between said expected image and said normalized calibration image, the calibration data set further comprising adjustments to at least one of {color or brightness}, said adjustments corresponding to said differences between said expected image and said normalized calibration image;
And apply adjustments to the viewing plane to correct the one or more differences. said differences between said expected image and said normalized calibration image;
e) said display control system further operable to apply said adjustments from said calibration data set to the rendering of visual media thereby rendering transformed visual media upon said viewing plane of said display.



Claim 3-8 and 10-15 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1, 5-6 and 10 of U.S. Patent No. 10733943 because limitations of the instant application can be performed by limitations of claims  1, 5-6 and 10 of U.S. Patent No. 10733943.


Claim 16  of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  5 of U.S. Patent No. 10733943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 16 of instant claim is broader than the limitation of claim 5 of Patent 10733943. 

 Device Claim 16 #17555322

Claim 5 of Patent 10733943

A display system comprising:
a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
1. A system for use with a display, the display having a plurality of light emitting elements arranged in a predetermined pattern collectively forming a viewing plane,
a display control subsystem configured to display a calibration pattern on the viewing plane.

a) a display control subsystem operative to display a calibration pattern on said viewing plane of said display, said display control subsystem associating an expected image with said calibration pattern, said expected image comprising brightness and color information for each light emitting element comprising the viewing plane;
a first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane, the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation;

a second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation;
b) an image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming an imaging plane; i) said image acquisition system triggerable to capture a captured image of said viewing plane; ii) said imaging plane further characterized in that it is in a known position and orientation with respect to said viewing plane when said captured image is captured;

c) the display control subsystem being further configured to create, through data processing operations, a normalized calibration image from said captured image, said display control subsystem further comprising: i) a first data set defining a surface normal vector for each of said plurality of light emitting elements, the surface normal vector originating at each light emitting element and directed perpendicular to the viewing plane; ii) a second data set defining an incidence vector for each of said plurality of light emitting elements, said incidence vector originating at each of said plurality of light emitting elements and directed toward the portion of said imaging plane that images each of said light emitting elements; iii) a third data set defining, for each light emitting element comprising said viewing plane: A) a first luminous output directed in the direction of said surface normal vector; B) a second luminous output directed in the direction of said incidence vector; C) a known relationship that associates, quantitatively, said second luminous output with said first luminous output; iv) said normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements; 

d) said display control subsystem further operable to form a calibration data set comprising at least one of {color or brightness} differences between said expected image and said normalized calibration image, the calibration data set further comprising adjustments to at least one of {color or brightness}, said adjustments corresponding to said differences between said expected image and said normalized calibration image; e) said display control system further operable to apply said adjustments from said calibration data set to the rendering of visual media thereby rendering transformed visual media upon said viewing plane of said display.
a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane; and
The system of claim 1 additionally comprising: a) a linkage coupled to said image acquisition subsystem, said linkage having a deployed position in which said imaging plane is disposed at a known distance and orientation with respect to said viewing plane, said linkage also having a stored position in which said image acquisition subsystem is disposed to protect said imaging plane from airborne particulates and atmospheric moisture.


Claims 17-21 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  5-6 and 14-15 of U.S. Patent No. 112110170733943 because limitations of the instant application can be performed by limitations of claims   5-6 and 14-15 of U.S. Patent No. 10733943.





Claims Correspondence
Application:
#17555322
2, 3,.5, 7, 9,  10, 12, 14,  
6, 13
4,11
8, 15
16, 17, 
18
19
20-21
Patent 11211017
1, 10
1, 10
5
6
5
5
5
5-6, 14-15


Claim 2, 9  of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1 and 10 of U.S. Patent No. 11211017. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 2 and 9 of instant claim is broader than the limitation of claim 1/10 of Patent 11211017. 


 Device Claim 2 of #17555322
 Method claim 9 of #17555322
Claim 1 of Patent 11211017
Claim 10 of Patent 11211017
A display system comprising:
a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
A system for use with a display, the display having a plurality of light emitting elements arranged in a predetermined pattern collectively forming a viewing plane, the system comprising:
a display control subsystem configured to display a calibration pattern on the viewing plane, the display control subsystem storing instructions that, when executed, cause the display system to:
a) a display control subsystem operative to display a calibration pattern on said viewing plane of said display, said display control subsystem associating an expected image with said calibration pattern, said expected image comprising brightness and color information for each light emitting element comprising the viewing plane;
capture a first image of the viewing plane, the first image having a first position and a first orientation with respect to the viewing plane; capture a second image of the viewing plane, the second image having a second position and a second orientation with respect to the viewing plane;

b) a first image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming a first imaging plane; i) said first image acquisition system triggerable to capture a first captured image of a portion of said viewing plane; ii) said first imaging plane further characterized in that it is in a known position and orientation with respect to said viewing plane when said first captured image is captured; c) a second image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming a second imaging plane; i) said second image acquisition system triggerable to capture a second captured image of a portion of said viewing plane; ii) said second imaging plane further characterized in that it is in a known position and orientation with respect to said viewing plane when said second captured image is captured;
normalize the first image and the second image using a plurality of data sets indicative of an expected image;
 d) the display control subsystem being further configured to create, through data processing operations, both a first normalized calibration image from said first captured image and a second normalized calibration image from said second captured image, said display control subsystem further comprising: i) a first data set defining a surface normal vector for each of said plurality of light emitting elements, the surface normal vector originating at each light emitting element and directed perpendicular to the viewing plane; ii) a second data set defining an incidence vector for each of said plurality of light emitting elements, a portion of said second data set defining an incidence vector originating at each of said plurality of light emitting elements and directed toward said first imaging plane, another portion of said second data set defining an incidence vector originating at each of said plurality of light emitting elements and directed toward the said second imaging plane; iii) a third data set defining, for each light emitting element comprising said viewing plane: A) a first luminous output directed in the direction of said surface normal vector; B) a second luminous output directed in the direction of said incidence vector; C) a known relationship that associates, quantitatively, said second luminous output with said first luminous output; iv) said first normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements that are captured by said first image acquisition system; v) said second normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements that are captured by said second image acquisition system
determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences. said differences between said expected image and said normalized calibration image;
e) said display control subsystem further operable to form a first calibration data set comprising at least one of {color or brightness} differences between said expected image and said first normalized calibration image, the first calibration data set further comprising adjustments to at least one of {color or brightness}, said adjustments corresponding to said differences between said expected image and said first normalized calibration image; f) said display control subsystem further operable to form a second calibration data set comprising at least one of {color or brightness} differences between said expected image and said second normalized calibration image, the second calibration data set further comprising adjustments to at least one of {color or brightness}, said adjustments corresponding to said differences between said expected image and said second normalized calibration image
And apply adjustments to the viewing plane to correct the one or more differences. said differences between said expected image and said normalized calibration image;
e) said display control system further operable to apply said adjustments from said calibration data set to the rendering of visual media thereby rendering transformed visual media upon said viewing plane of said display.



Claim 3-8 and 10-15 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1, 5-6 and 10 of U.S. Patent No. 11211017 because limitations of the instant application can be performed by limitations of claims  1, 5-6 and 10 of U.S. Patent No. 11211017.


Claim 16  of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  5 of U.S. Patent No. 11211017. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 16 of instant claim is broader than the limitation of claim 5 of Patent 11211017. 

 Device Claim 16 #17555322

Claim 5 of Patent 111211017

A display system comprising:
a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
1. A system for use with a display, the display having a plurality of light emitting elements arranged in a predetermined pattern collectively forming a viewing plane,
a display control subsystem configured to display a calibration pattern on the viewing plane.
a) a display control subsystem operative to display a calibration pattern on said viewing plane of said display, said display control subsystem associating an expected image with said calibration pattern, said expected image comprising brightness and color information for each light emitting element comprising the viewing plane;
a first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane, the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation;

a second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation;
b) a first image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming a first imaging plane; i) said first image acquisition system triggerable to capture a first captured image of a portion of said viewing plane; ii) said first imaging plane further characterized in that it is in a known position and orientation with respect to said viewing plane when said first captured image is captured; c) a second image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming a second imaging plane; i) said second image acquisition system triggerable to capture a second captured image of a portion of said viewing plane; ii) said second imaging plane further characterized in that it is in a known position and orientation with respect to said viewing plane when said second captured image is captured;

 d) the display control subsystem being further configured to create, through data processing operations, both a first normalized calibration image from said first captured image and a second normalized calibration image from said second captured image, said display control subsystem further comprising: i) a first data set defining a surface normal vector for each of said plurality of light emitting elements, the surface normal vector originating at each light emitting element and directed perpendicular to the viewing plane; ii) a second data set defining an incidence vector for each of said plurality of light emitting elements, a portion of said second data set defining an incidence vector originating at each of said plurality of light emitting elements and directed toward said first imaging plane, another portion of said second data set defining an incidence vector originating at each of said plurality of light emitting elements and directed toward the said second imaging plane; iii) a third data set defining, for each light emitting element comprising said viewing plane: A) a first luminous output directed in the direction of said surface normal vector; B) a second luminous output directed in the direction of said incidence vector; C) a known relationship that associates, quantitatively, said second luminous output with said first luminous output; iv) said first normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements that are captured by said first image acquisition system; v) said second normalized calibration image comprising an estimate of said first luminous output for each of said plurality of light emitting elements that are captured by said second image acquisition system; 

e) said display control subsystem further operable to form a first calibration data set comprising at least one of {color or brightness} differences between said expected image and said first normalized calibration image, the first calibration data set further comprising adjustments to at least one of {color or brightness}, said adjustments corresponding to said differences between said expected image and said first normalized calibration image; f) said display control subsystem further operable to form a second calibration data set comprising at least one of {color or brightness} differences between said expected image and said second normalized calibration image, the second calibration data set further comprising adjustments to at least one of {color or brightness}, said adjustments corresponding to said differences between said expected image and said second normalized calibration image;

g) said display control system further operable to apply said adjustments from said first calibration data set and said second calibration data set to the rendering of visual media thereby rendering transformed visual media upon said viewing plane of said display.
a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane; and
.(claim 5)The system of claim 1 additionally comprising: a) a linkage coupled to said first image acquisition subsystem, said linkage having a deployed position in which said first imaging plane is disposed at a known distance and orientation with respect to said viewing plane, said linkage also having a stored position in which said first image acquisition subsystem is disposed to protect said first imaging plane from airborne particulates and atmospheric moisture.


Claims 17-21 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims  5-6 and 14-15 of U.S. Patent No. 11211017 because limitations of the instant application can be performed by limitations of claims   5-6 and 14-15 of U.S. Patent No. 11211017.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US patent Publication: 20160150223, Hwang”)  in view of Hilton et al. (US patent Publication: 2002/0190921, “Hilton”), Giegold et al. ( US patent: 7999760, “Giegold”) and Nanu et al. ( US patent: 8334926, “Nanu”).

Regarding claim 2, Hwang teaches,  A display system  (Fig. 15  including the components of Fig. 13-14) comprising:
a display control subsystem (integral element of Fig. 15) configured to display a calibration pattern on the viewing plane, (“[0063]… At least one example embodiment may provide technology that displays an image 121 of a desired (or alternatively, predetermined) first pattern on a panel 122 of the 3D display device 120,”) but doesn’t expressly teach,  a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
However, Hilton teaches, a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane; (“[0016] The example three-dimensional display 100 may include display planes 106.  Each display plane 106 may contain a subset of the light-emitting elements in the three-dimensional display 100.  Each display plane 106 may include one or more mounting elements 108.”)
Hwang and Hilton are analogous as they are from the field of display systems.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang to have included  a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane as taught by Hilton.
The motivation to include Hilton is that known or predetermined pattern of light emitting element in a display plane would provide necessary illumination data  in calibrating display screen. 
Hwang as modified by Hilton teaches, the display control subsystem storing instructions  (Hwang, “[0133]….A processing device may be implemented using one or more hardware device configured to carry out and/or execute program code by performing arithmetical, logical, and input/output operations.”) that, when executed, cause the display system to:
capture a first image of the viewing plane, (Hwang, “[0063]… At least one example embodiment may provide technology that displays an image 121 of a desired (or alternatively, predetermined) first pattern on a panel 122 of the 3D display device 120,” “[0130] At least one example embodiment may display, on a panel, a 2D pattern of which a size is known, capture an image reaching a desired (alternatively, predetermined) point of view through a 3D converter such as an optical layer, and determine a calibration parameter for a 3D display device by analyzing the captured image.) 
capture a second image of the viewing plane, (Hwang “[0064]… a position of an image sensor to be used to capture the image 130 of the second pattern.  For example, to capture the image 130 of the second pattern, a general image sensor or a general camera may be used. “) 
normalize the second image using a plurality of data sets indicative of an expected image; (“[0129] The determiner 112 of FIG. 1 may convert the distorted image of the second pattern into a normalized image 1820 of a rectangular shape.  The normalized image 1820 may have a characteristic robust against a geometric change and/or a photometric change, when compared to the distorted image of the second pattern.  For example, the determiner 112 may detect four edges or vertices of the distorted image of the second pattern from the captured image 1810.  The determiner 112 may convert the distorted image of the second pattern into the normalized image 1820 based on the detected four edges or vertices.  The normalized image 1820 may have a size identical to that of an image of a first pattern displayed on a panel.  The determiner 112 may determine the calibration parameter based on the normalized image 1820.”)
Hwang as modified by Hilton doesn’t expressly teach, normalize the first image using a plurality of data sets indicative of an expected image.
However as Hwang normalizes the second image using a plurality of data sets indicative of an expected image, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to normalize the first image using a plurality of data sets indicative of an expected image using known method to normalize any other image would provide the expected normalize image.
            Hwang as modified by Hilton doesn’t expressly teach, the first image having a first position and a first orientation with respect to the viewing plane; the second image having a second position and a second orientation with respect to the viewing plane; ( Note there is a 112(b) rejection above)
            However Giegold teaches, a first image having a first position and a first orientation with respect to the viewing plane; a second image having a second position and a second orientation with respect to the viewing plane;  ( Claim 17…..” obtaining the pre-distortion parameters of the display by, in a calibration phase, projecting pre-distorted image data in the form of original image data using a same procedure as in the operating phase and recording at least two image data records for comparison with the original image data, wherein the at least two image data records are captured from at least one of different camera positions and different camera angles.”)
            Giegold and Hwang as modified by Hilton are analogous as they are from the field of calibrating image.
            Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified  Hwang as modified by Hilton to have included the first image having a first position and a first orientation with respect to the viewing plane; the second image having a second position and a second orientation with respect to the viewing plane as taught by Giegold.
            The motivation to include the modification is to have images of display plane to have variations for better calibration of images. 
Hwang as modified by Hilton and Giegold doesn’t expressly teach,  determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences.
However Nanu teaches, determine one or more differences in characteristics between a normalized first image and a normalized second image and apply adjustments to the viewing plane to correct the one or more differences. (Nanu, Column 1 Lines 54-60:“The first and second images are normalized to generate normalized first and second reference images. One or more differences between the first and second normalized reference images are analyzed. The method further includes determining and correcting the flash eye defect within the main image based on the analyzing to generate a corrected main image.”)
Nanu and Hwang as modified by Hilton and Giegold  are analogous as they are from the field of calibration of image.
Therefore  it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton and Giegold  to have included to determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences similar to determining one or more differences in characteristics between a normalized first image and a normalized second image and apply adjustments to the viewing plane to correct the one or more differences as taught by Nanu.
The motivation to include  Nanu is that the analysis of normalized image would provide calibration of display plane more accurate. 

Claim 9 is directed to a method and its elements are similar in scope and functions of the elements of the device claim 2 and therefore claim 9 is rejected with same rationales as specified in the rejection of claim 2. 

Regarding claims 7 and 14, Hwang as modified by Hilton, Giegold and Nanu teaches, wherein the one or more differences in characteristics include one of color differences or brightness differences between the normalized first image and the normalized second image and the expected image. (Nanu, Column 1 Lines 54-60:“The first and second images are normalized to generate normalized first and second reference images. One or more differences between the first and second normalized reference images are analyzed. The method further includes determining and correcting the flash eye defect within the main image based on the analyzing to generate a corrected main image.”……. Column 2 Lines 28-29: “ The differences may include color differences and/or brightness differences.”)

Claim(s) 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as modified by Hilton, Giegold and Nanu, and further in view of Ikeda et al. (US patent Publication: 20180077354, “Ikeda”)

Regarding claims 3 and 10, Hwang as modified by Hilton, Giegold and Nanu  doesn’t expressly teach,  a first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane, 
Ikeda teaches,  an image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming an imaging plane (“[0037] The imaging element 111 captures an optical image of the subject, which is formed on an imaging plane, using a lens (not shown). In the imaging element 111, a plurality of light-receiving elements (pixels) are arranged on the two-dimensional imaging plane and a color filter having a Bayer arrangement is attached thereto.”)
Ikeda and Hwang as modified by Hilton, Giegold and Nanu  are analogous as they are from the field of the display processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton, Giegold and Nanu to have included a first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane as taught by Ikeda.
The motivation to include the modification is to get a better image by including collective information from all light receiving elements.
Hwang as modified by Hilton, Giegold and Nanu and Ikeda teaches, the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation. (Giegold, Claim 17…..” obtaining the pre-distortion parameters of the display by, in a calibration phase, projecting pre-distorted image data in the form of original image data using a same procedure as in the operating phase and recording at least two image data records for comparison with the original image data, wherein the at least two image data records are captured from at least one of different camera positions and different camera angles.”)

Regarding claims 5 and 12, Hwang as modified by Hilton, Giegold and Nanu  doesn’t expressly teach, a second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane,
However, Ikeda teaches,  an image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming an imaging plane (“[0037] The imaging element 111 captures an optical image of the subject, which is formed on an imaging plane, using a lens (not shown). In the imaging element 111, a plurality of light-receiving elements (pixels) are arranged on the two-dimensional imaging plane and a color filter having a Bayer arrangement is attached thereto.”)
Ikeda and Hwang as modified by Hilton, Giegold and Nanu  are analogous as they are from the field of the display processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton, Giegold and Nanu to have included a second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane as taught by Ikeda.
The motivation to include the modification is to get a better image by including collective information from all light receiving elements.
Hwang as modified by Hilton, Giegold and Nanu and Ikeda teaches, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation. (Giegold, Claim 17…..” obtaining the pre-distortion parameters of the display by, in a calibration phase, projecting pre-distorted image data in the form of original image data using a same procedure as in the operating phase and recording at least two image data records for comparison with the original image data, wherein the at least two image data records are captured from at least one of different camera positions and different camera angles.”)

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as modified by Hilton, Giegold, Nanu and Ikeda and further in view of Nakaguchi et al. ( US patent Publication: 20140194683, “Nakaguchi”).

Regarding claim 4,  Hwang as modified by Hilton, Giegold, Nanu and Ikeda  doesn’t expressly teach, a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane.
However,  Nakaguchi teaches, a linking coupled to a first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane. (Here Shaft is the linking between the stored and deployed position. “[0016] Moreover, in order to solve the problem described above, the present invention proposes a surgery assistance system, including: a plurality of forceps trocars, each having a retractable camera that, by rotation of a shaft, can be changed over between a stored position and a deployed position; and an image processing device that performs processing to combine images obtained from said retractable cameras.”)
Nakaguchi and Hwang as modified by Hilton, Giegold, Nanu and Ikeda  are analogous as they are from the field of the display processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton, Giegold, Nanu and Ikeda to have included a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane as taught by Nakaguchi.
The motivation is to have a protected way of imaging device  assembly with the display device so that the imaging device can easily be controlled safely.

Regarding claim 11,  Hwang as modified by Hilton, Giegold, Nanu and Ikeda  doesn’t expressly teach, transitioning the first image acquisition subsystem from a stored position to a deployed position corresponding to the first position and the first orientation.
However,  Nakaguchi teaches, transitioning a first image acquisition subsystem from a stored position to a deployed position corresponding to a first position and a first orientation. (“[0016] Moreover, in order to solve the problem described above, the present invention proposes a surgery assistance system, including: a plurality of forceps trocars, each having a retractable camera that, by rotation of a shaft, can be changed over between a stored position and a deployed position; and an image processing device that performs processing to combine images obtained from said retractable cameras.”)
Nakaguchi and Hwang as modified by Hilton, Giegold, Nanu and Ikeda  are analogous as they are from the field of the display processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton, Giegold, Nanu and Ikeda to have included transitioning the first image acquisition subsystem from a stored position to a deployed position corresponding to the first position and the first orientation as taught by Nakaguchi.
The motivation is to have a protected way of imaging device  assembly with the display device so that the imaging device can easily be controlled safely.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as modified by Hilton, Ikeda, Giegold, and Nakaguchi .

Regarding claim 16,  Hwang teaches,  A display calibration system  (Fig. 15  including the components of Fig. 13-14)comprising:
a display control subsystem (integral element of Fig. 15) configured to display a calibration pattern on the viewing plane, (“[0063] At least one example embodiment may provide technology that displays an image 121 of a desired (or alternatively, predetermined) first pattern on a panel 122 of the 3D display device 120,”) but doesn’t expressly teach,  a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane;
However, Hilton teaches, a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane; (0016] The example three-dimensional display 100 may include display planes 106.  Each display plane 106 may contain a subset of the light-emitting elements in the three-dimensional display 100.  Each display plane 106 may include one or more mounting elements 108.”)
Hwang and Hilton are analogous as they are from the field of display systems.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang to have included  a plurality of light emitting elements arranged in a predetermined pattern, the plurality of light emitting elements forming a viewing plane as taught by Hilton.
The motivation to include Hilton is that known or predetermined pattern of light emitting element in a display plane would provide necessary illumination data  in calibrating display screen. 
Hwang as modified by Hilton teaches, a first image acquisition subsystem configured to capture the first image of the viewing plane (Hwang, “[0063] At least one example embodiment may provide technology that displays an image 121 of a desired (or alternatively, predetermined) first pattern on a panel 122 of the 3D display device 120,” “[0130] At least one example embodiment may display, on a panel, a 2D pattern of which a size is known, capture an image reaching a desired (alternatively, predetermined) point of view through a 3D converter such as an optical layer, and determine a calibration parameter for a 3D display device by analyzing the captured image”.) 
a second image acquisition subsystem configured to capture the second image of the viewing plane( Hwang “[0064]… a position of an image sensor to be used to capture the image 130 of the second pattern.  For example, to capture the image 130 of the second pattern, a general image sensor or a general camera may be used.”) 
Though Hwang as modified by Hilton teaches, a first image acquisition system captures a first image and a second image acquisition system captures a second image, Hwang as modified by Hilton doesn’t expressly teach that the first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation; the second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation;
Ikeda teaches,  an image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming an imaging plane (“[0037] The imaging element 111 captures an optical image of the subject, which is formed on an imaging plane, using a lens (not shown). In the imaging element 111, a plurality of light-receiving elements (pixels) are arranged on the two-dimensional imaging plane and a color filter having a Bayer arrangement is attached thereto.”)
Giegold teaches, capturing a first image from a first position and a first orientation ; capturing a second image having a second position and a second orientation; ( Claim 17…..” obtaining the pre-distortion parameters of the display by, in a calibration phase, projecting pre-distorted image data in the form of original image data using a same procedure as in the operating phase and recording at least two image data records for comparison with the original image data, wherein the at least two image data records are captured from at least one of different camera positions and different camera angles.”)
Ikeda and Giegold  and Hwang as modified by Hilton  are analogous as they are from the field of the display processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton to have included the first image acquisition subsystem having a plurality of light receiving elements forming a first imaging plane the first image acquisition subsystem configured to capture the first image of the viewing plane from the first position and the first orientation; the second image acquisition subsystem having a plurality of light receiving elements forming a second imaging plane, the second image acquisition subsystem configured to capture the second image of the viewing plane from the second position and the second orientation based on Ikeda’s teaching of an image acquisition subsystem comprising a plurality of light receiving elements arranged in a predetermined pattern collectively forming an imaging plane and Giegold’s teaching of capturing a first image from a first position and a first orientation and a second image having a second position and a second orientation.
The motivations to include the modification are to get a better image by including collective information from multiple light receiving elements and  to have images of display plane to have variations for better calibration of images. 
Hwang as modified by Hilton, Ikeda and Giegold doesn’t expressly teach, a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane; 
However,  Nakaguchi teaches, a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane; ( “[0016] Moreover, in order to solve the problem described above, the present invention proposes a surgery assistance system, including: a plurality of forceps trocars, each having a retractable camera that, by rotation of a shaft, can be changed over between a stored position and a deployed position; and an image processing device that performs processing to combine images obtained from said retractable cameras.”)
Nakaguchi and Hwang as modified by Hilton, Ikeda and Giegold  are analogous as they are from the field of the display processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton, Ikeda and Giegold to have included a linking coupled to the first image acquisition subsystem, the linking having (i) a deployed position corresponding to the first position and the first orientation, and (11) a stored position to protect the first imaging plane as taught by Nakaguchi.
The motivation is to have a protected way of imaging device assembly with the display device so that the imaging device can easily be controlled safely.


Claim(s) 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as modified by Hilton, Ikeda, Giegold, and Nakaguchi as applied to claim 16 and further in view of Nanu.

Regarding claim 17, Hwang as modified by Hilton, Ikeda, Giegold and Nakaguchi teaches,  wherein the display control subsystem stores instructions that, when executed, cause the display calibration system to:
capture a first image of the viewing plane, the first image having a first position and a first orientation with respect to the viewing plane; (Giegold,  Claim 17…..” obtaining the pre-distortion parameters of the display by, in a calibration phase, projecting pre-distorted image data in the form of original image data using a same procedure as in the operating phase and recording at least two image data records for comparison with the original image data, wherein the at least two image data records are captured from at least one of different camera positions and different camera angles.”)
capture a second image of the viewing plane, the second image having a second position and a second orientation with respect to the viewing plane; (Giegold,  Claim 17…..” obtaining the pre-distortion parameters of the display by, in a calibration phase, projecting pre-distorted image data in the form of original image data using a same procedure as in the operating phase and recording at least two image data records for comparison with the original image data, wherein the at least two image data records are captured from at least one of different camera positions and different camera angles.”)
Hwang as modified by Hilton, Ikeda, Giegold and   Nakaguchi teaches, normalize the second image using a plurality of data sets indicative of an expected image; (Hwang, “[0129] The determiner 112 of FIG. 1 may convert the distorted image of the second pattern into a normalized image 1820 of a rectangular shape.  The normalized image 1820 may have a characteristic robust against a geometric change and/or a photometric change, when compared to the distorted image of the second pattern.  For example, the determiner 112 may detect four edges or vertices of the distorted image of the second pattern from the captured image 1810.  The determiner 112 may convert the distorted image of the second pattern into the normalized image 1820 based on the detected four edges or vertices.  The normalized image 1820 may have a size identical to that of an image of a first pattern displayed on a panel.  The determiner 112 may determine the calibration parameter based on the normalized image 1820.”)
Hwang as modified by Hilton, Ikeda, Giegold and  Nakaguchi doesn’t expressly teach, normalize the first image using a plurality of data sets indicative of an expected image.
However as Hwang normalizes the second image using a plurality of data sets indicative of an expected image, it would have been obvious for an ordinary skilled person in the art to have modified Hwang as modified by Hilton, Ikeda, Giegold and   Nakaguchi to have  normalizing the first image using a plurality of data sets indicative of an expected image using known method to normalize any other image would provide the expected normalize image.
Hwang as modified by Hilton, Ikeda, Giegold and  Nakaguchi doesn’t expressly teach,  determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences.
However Nanu teaches, determine one or more differences in characteristics between a normalized first image and a normalized second image and apply adjustments to the viewing plane to correct the one or more differences. (Nanu, Column 1 Lines 54-60:“The first and second images are normalized to generate normalized first and second reference images. One or more differences between the first and second normalized reference images are analyzed. The method further includes determining and correcting the flash eye defect within the main image based on the analyzing to generate a corrected main image.”)
Nanu and Hwang as modified by Hilton, Ikeda, Giegold and   Nakaguchi are analogous as they are from the field of calibration of image.
Therefore  it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hwang as modified by Hilton, Ikeda, Giegold and Nakaguchi to have included to determine one or more differences in characteristics between the normalized first image and the normalized second image and the expected image; and apply adjustments to the viewing plane to correct the one or more differences similar to determining one or more differences in characteristics between a normalized first image and a normalized second image and apply adjustments to the viewing plane to correct the one or more differences as taught by Nanu.
The motivation to include  Nanu is that the analysis of normalized image would provide calibration of display plane more accurate. 

Regarding claim 19, Hwang as modified by Hilton, Ikeda, Giegold,  Nakaguchi and Nanu  teaches, wherein the one or more differences in characteristics include one of color differences or brightness differences between the normalized first image and the normalized second image and the expected image. (Nanu, Column 1 Lines 54-60:“The first and second images are normalized to generate normalized first and second reference images. One or more differences between the first and second normalized reference images are analyzed. The method further includes determining and correcting the flash eye defect within the main image based on the analyzing to generate a corrected main image.”……. Column 2 Lines 28-29: “ The differences may include color differences and/or brightness differences.”)

Regarding claim 20,  Hwang as modified by Hilton, Ikeda, Giegold, Nakaguchi and Nanu teaches, wherein the instructions further cause the display calibration system to:
prior to capturing the first image, transition, by the linking, the first image acquisition subsystem from the stored position to the deployed position. (Nakaguchi, Here Shaft is the linking between the stored and deployed position. “[0016] Moreover, in order to solve the problem described above, the present invention proposes a surgery assistance system, including: a plurality of forceps trocars, each having a retractable camera that, by rotation of a shaft, can be changed over between a stored position and a deployed position; and an image processing device that performs processing to combine images obtained from said retractable cameras.”)

Allowable Subject Matter
Claims 6, 8, 13, 15, 18  and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims  6, 13 and 18 are objected to be allowable over prior art because the combination of prior arts fails to expressly teach the limitation,   
a first data set defining a surface normal vector for each of the plurality of light emitting elements, the surface normal vector originating at each light emitting element and directed perpendicular to the viewing plane; a second data set defining an incidence vector for each of the plurality of light emitting elements, each incidence vector originating at each light emitting element and directed at the first position or the second position; and a third data set defining, for each of the plurality of light emitting elements, a first luminous output corresponding to the surface normal vector, a second luminous output corresponding to the incidence vector, and a known relationship to link the first luminous output with the second luminous output.


Claims 8 and 15 are objected to be allowable over prior art because the combination of prior arts fails to expressly teach the limitation, wherein the display control subsystem is configured to store a predetermined time-of-day to display the calibration pattern on the viewing plane.

Claim 21 is objected to be allowable over prior art because the combination of prior arts fails to expressly teach the limitation,  wherein the display control subsystem is configured to store a predetermined time-of-day to display the calibration pattern on the viewing plane, and the transition of the first image acquisition subsystem from the stored position and the deployed position occurs automatically responsive to the display of the calibration pattern at the predetermined time-of-day.

Conclusion
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612